394 S.C. 518 (2011)
716 S.E.2d 295
Karen Dallis CARPENTER, Petitioner,
v.
James Edward BURR, Frank C. Gavay, Cynthia A. Gesualdi and Susan S. Fisher, Respondents.
No. 27046.
Supreme Court of South Carolina.
Heard September 22, 2011.
Decided September 26, 2011.
James L. Hills and Carolyn R. Hills, both of Hills & Hills, of Myrtle Beach, for Petitioner.
Randall K. Mullins, of N. Myrtle Beach, for Respondents.
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals' decision in Carpenter v. Burr, 381 S.C. 494, 673 S.E.2d 818 (Ct.App.2009). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.